Citation Nr: 1739276	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a right ankle strain, status post-fracture and surgical repair.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from July 2007 to September 2011, with additional time served in a reserve unit and with the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office. The Board previously remanded the increased rating issue in June 2015 and November 2015, and previously remanded the TDIU issue in November 2015.

In February 2015 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  Throughout the period on appeal the Veteran's right ankle disability has been manifested by tenderness, pain, and, at worst, moderate limitation of motion.

2.  Throughout the duration of the appeal, the Veteran's service-connected disabilities have not precluded him from maintaining substantial gainful employment.  


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board finds that the Veteran has been notified of the information he needs to substantiate his claims and that he has been provided adequate opportunity to do so.  At the Board hearing the VLJ explained the elements of the increased rating claim, and the Veteran understood what to provide to support his arguments.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 50.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right ankle disability is currently rated as a musculoskeletal disability under Diagnostic Code 5271, which provides for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  38 C.F.R. § 4.71a.   

Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's right ankle disability has been rated as 10 percent disabling throughout the duration of the appeal.  Therefore, to receive a higher disability rating the evidence must show a marked limitation of motion.

In September 2011 the Veteran first underwent VA examination in connection with his claim.  At the time he asserted that he had weakness, stiffness, and pain in the right ankle that was exacerbated by physical activity.  He reported that his pain was a "nine" on a pain scale of one to ten during flare ups, and that his flare-ups usually lasted two hours.  On physical examination the Veteran had normal posture and a normal gait, and he had a full range of motion in both ankle dorsiflexion and plantar flexion, although he exhibited pain at 10 degrees on dorsiflexion and pain at 30 degrees on plantar flexion.  The VA examiner noted that the Veteran had no change or additional limitation of motion on repetition, and that he had normal sensation and reflexes in the lower extremities.  At the time the Veteran had ankle x-rays that showed the screw residual from a prior surgery but no evidence of fracture or arthropathy.  He was diagnosed with status post-fracture and surgical repair of the right ankle with residual scars and residual strain.

In August 2015 the Veteran again underwent VA examination in connection with his claim.  At the time he reported having pain in the ankle on weightbearing since leaving the military, and that when he was carrying books for school he would have pain after 10 minutes; he reported having ankle pain after walking one half of a mile.  The Veteran denied having any falls, but he reported rolling his ankle up to three times per month, especially on uneven surfaces and going down stairs.  He asserted that he took over-the-counter Motrin for his symptoms.  On physical examination the Veteran reported that he did not have pain flare-ups but that his ankle caused functional loss.  He exhibited a full range of motion in the dorsiflexion and plantar flexion of the right ankle, and while he had pain during his plantar flexion testing, it did not cause additional functional loss.  The VA examiner observed that the Veteran had no pain with weightbearing but that he had tenderness in the joint without crepitus.  Repetition testing was not performed due to pain and lack of endurance.  The Veteran's strength testing was normal and there was no evidence of anklyosis.  His x-ray findings showed the prior screw with dystrophic calcification and several small rounded ossifications 

The Veteran's most recent VA examination was in June 2016, wherein he was diagnosed with status post-fracture and surgical repair of the right ankle with residual strain.  At the time, he reported that his ankle had gotten worse since the last VA examination, in that there was a loss of flexibility, a decreased range of motion, and decreased strength.  He estimated that his pain was usually a five or six on a pain scale of one to ten; he also reported that he could not do prolonged walking due to pain and swelling.  The Veteran asserted that his ankle rolled a lot on uneven surfaces and that it sprained frequently; he indicated that his left ankle had begun to hurt due to overcompensation.  The Veteran noted that he was taking over-the-counter ibuprofen for his symptoms and that he had not seen an orthopedist since 2011.

The Veteran asserted that he had flare-ups that were nine on a pain scale of one to ten, and that they occurred up to four times per week and lasted up to eight hours, consisting of inflammation, swelling, stiffness, and instability.  He noted that he was unable to walk without some level of pain and discomfort, and that he could not run without experiencing severe pain.  During the range of motion testing the Veteran's dorsiflexion was zero to 15 out of 20 and his plantar flexion was zero to 40 out of 45.  He exhibited tenderness but no functional loss, and there was no change in range of motion on repetition.  The Veteran had full ankle strength with no atrophy or ankylosis.  Ankle instability was not suspected.  The Veteran asserted that he used a right ankle brace regularly.  His ankle x-rays showed no evidence of traumatic arthritis.  

Based on the foregoing, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  During the entire period on appeal, dorsiflexion was exhibited to no less than 15 degrees (with pain at 10 degrees), and plantar flexion to 40 degrees (with pain at 30); for the most part his range of motion was normal with no change on repetition.  The VA examiners never indicated that the Veteran had additional functional loss on repetition testing.  The Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing has been performed by VA examiners.  None of the evidence suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  As such, the findings represent no more than moderate limitation of motion, and an evaluation higher than 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code for the ankle.  However, the evidence fails to establish ankylosis of any kind, malunion of the os calcis or astragalus, or an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Likewise, the Veteran has never asserted that he had any of these limitations.

Therefore, the Board concludes that the symptoms associated with the Veteran's right ankle disability do not more nearly approximate the criteria for a 20 percent disability evaluation and an increased schedular rating is denied.  In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against assignment of a higher disability rating, this doctrine is not for application.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single 
body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran is currently service-connected for hiatal hernia, rated as 10 percent disabling from September 5, 2011, and rated as 30 percent disabling from February 3, 2015; right wrist strain, rated as 10 percent disabling since September 5, 2011; right ankle strain, rated as 10 percent disabling since September 5, 2011; tinnitus, rated as 10 percent disabling from September 5, 2011; right ankle scar, rated as 10 percent disabling from September 5, 2011; temporomandibular joint dysfunction, rated as 10 percent disabling from September 5, 2011; right little finger, rated as noncompensable from September 5, 2011; right ring finger, rated as noncompensable from September 5, 2011; left ear hearing loss, rated as noncompensable from September 5, 2011; allergic rhinitis, rated as noncompensable from September 5, 2011; right testicle varicocele, rated as noncompensable from September 5, 2011; and right ankle scar, rated as noncompensable from September 5, 2011.  His combined disability rating was 50 percent as of September 5, 2011, and was raised to 60 percent as of February 3, 2015.  Therefore, he does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

Nonetheless, the schedular requirements are not in and of themselves definitive of a TDIU.  The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case at the time of application in December 2015, the Veteran was studying to obtain his Bachelor of Science Degree in psychology, and he was to finish his degree in May 2016.  He indicated that he planned to obtain a higher degree after completing his Bachelor's degree.  The Veteran had prior work as a loader at Walmart until May 2013.  He also worked on a golf course until July 2012 after separating from service.  The Veteran reported in his application that he was unable to work due to his right ankle fracture.  

In December 2015 the Veteran submitted a statement indicating that he left his last job at Walmart because he was afraid of being fired due to being unable to meet the production numbers required.  He indicated that he had to take breaks outside of the allotted times.  However, the Veteran's employer from Walmart indicated that no special concessions were made for his work, and that he was able to work full time; they noted that he left work to attend school, rather than for any disability-related reason.  Likewise, his employer at the golf course noted that there were no concessions made for his work, and that he left work due to resignation.  The Veteran admitted in his application that he has never lost time from work due to his ankle disability.  

When the Veteran underwent VA examination in connection with his right ankle claim, the September 2011 VA examiner noted that the Veteran's physical condition would have minimal effect on his functioning and occupation.  The August 2015 VA examiner noted that the Veteran had pain with walking after one half of a mile, and that he would roll his ankle on uneven surfaces; he also had reported early morning ankle stiffness that improved with walking.  The June 2016 VA examiner indicated that the ankle condition would not preclude the Veteran from performing any type of occupational tasks.  

The Board notes that the Veteran has a high school education and has nearly obtained a college degree.  He is studying psychology and plans to continue his studies beyond his Bachelor's degree, which is commendable.  The Board notes that the Veteran was able to carry on some work at the golf course and at Walmart during the appeal period, despite his disabilities.    

Given the Veteran's work experience and education, the Board finds that even with his ankle disability, the Veteran would not be precluded from any particular type of employment.  The Veteran's ankle disability may limit him exertionally, but there is nothing to suggest that with his education that he could not do work that was sedentary in exertional level, which would preclude frequent walking.  As noted, none of the VA examiners indicated that the Veteran was unable to work due to his disability, and two of the three VA examiners indicated that the Veteran had no functional limitations that would affect employment.  

The Veteran does not contend that his other service-connected disabilities contribute to unemployability (see VA Form 21-8940 submitted by the Veteran in December 2015), which is consistent with the other evidence of record as well.  

The Board has considered the Veteran's contentions and notes that his disabilities may cause him some functional loss, but not to the extent that they would preclude employment.  Service connection is not in effect for any mental disorders or other disability that would have a significant effect on various types of employment.  The Veteran is already in receipt of a combined 60 percent disability rating for his disabilities, which should compensate for any work time lost.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a right ankle strain, status post-fracture and surgical repair is denied.

Entitlement to a TDIU is denied.  


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


